Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments and/or arguments filed on 11/06/2020. As per applicants request, claims 1, 5, 11, 15, 18, 20, and 24 have been amended. No new claims have been added and no claims have been cancelled. Claims 1-5, 7-11, 13, 15, and 17-24 remain pending.

In response to applicant’s amendments and/or arguments filed on 11/06/2020, the 35 U.S.C. 103 rejections made for claims 1-5, 7-11, 13, 15, and 17-24 in the previous office action have been withdrawn.

Reason for Allowance
The following is an examiners statement of reasons for allowance: Claims 1, 15, and 20 are considered to be allowable as none of the references of record, either alone or in combination, fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

Regarding Claims 1, 15, and 20:
…processing, via a multiplier array within the at least one processing element, the non-zero elements separately from
decoding the corresponding multi-dimensional positions separately from the non-zero elements to produce a destination multi-dimensional position for each result value in the plurality of result values, wherein the destination multi-dimensional position is associated with a respective destination accumulator of a plurality of destination accumulators within an accumulator array and each processing element of the plurality of processing elements is coupled to each one of the plurality of destination accumulators through a scatter network…

	The closest prior art of record includes Chung which discloses a convolution neural network accelerator that processes non-zero elements. However, Chung is silent with regard to the recited processing of multi-dimensional positons separately from the non-zero elements.
	In addition, Liu discloses a sparse convolutional neural network that uses sparse data that encodes non-zero elements and corresponding positions. However, Liu is silent with regard to the recited processing of multi-dimensional positons separately from the non-zero elements.
	Furthermore, Hansen is a system that comprises a neural network with associated destination accumulators and a multiplier array used for processing data. However, Hansen is silent with regard to the recited processing of multi-dimensional positons separately from the non-zero elements.
	Dependent claims 2-5, 7-11, 13, 17-19, and 21-24 are allowed as they depend upon an allowable independent claim.


Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.D./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122